DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-3 is rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
	Claim 1 (lines 3-4), recites the limitation "a transmission unit that transmits data generated by a data generation unit to the communication partner apparatus". The claim is unclear whether "a data generation unit" belongs to the communication apparatus or the communication partner apparatus. It is unclear which apparatus generating the data. Therefore, the claim is indefinite. Furthermore;
the data including size data indicating a size of the data successfully received by the communication partner apparatus, is also unclear (since in the previous steps, it is indicated that, a transmission unit that transmits data generated by a data generation unit to the communication partner apparatus, and a reception unit receives data transmitted from the communication partner apparatus), it is not clear as to whether the reception unit indicates a size of data that successfully received and/or partner apparatus, the limitation should be clarified. And further
"a generation control unit that controls a size of the data generated by the data generation unit per unit

	Also in claim 4, the limitations, a transmission unit that transmits, to the communication partner
apparatus, sensing data including, in a header, size data indicating a size of successfully received data, wherein, the transmission unit transmits the sensing data even in a case where the reception of part of the data transmitted by the communication partner apparatus has failed, is confusing, and unclear. the limitations should be rephrased to more clearly claim the subject matter of the invention. What is the sense data; where the sense data comes from; also the reception of part of the data failed is also unclear, the above claimed limitations consider to be vague and indefinite. Similar issue with claims 8 and 10.
	All dependent claims 2-3 and 5-6 are also rejected since they depended on the above rejected claims.
	For the purpose of art rejection, the claims are rejected as best understood by the examiner.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

5.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over UI et al. (US 2016/0358381) in view of Komatsu et al. (JP2009027659 provided in the IDS).
Regarding claim 1, UI teaches a communication apparatus that performs half-duplex wireless communication with a communication partner apparatus (e.g., fig. 1), the communication apparatus comprising; a transmission unit that transmits data generated by a data generation unit to the communication partner apparatus (e.g., fig. 1, paragraph 0063, step S316, transmits the compressed CG image to the HMD 100, a CG image generated for a succeeding captured image is compressed by compression unit 113/data generation unit), a reception unit that receives data transmitted from the communication partner apparatus (e.g., fig. 1, elements 109,116), a time specification unit that specifies time it took for a round-trip communication in the half-duplex wireless communication with the communication partner apparatus (e.g., fig. 1, transmission time obtaining unit 115, paragraphs 0049-0050, In step S302-S304, derives the compressed CG image transmission time D3 based on the difference between the transmission time TP1 at which the PC 109 transmits the compressed CG image in the preceding frame and the reception time TH2 obtained by the transmission time obtaining unit 115 in step S301, that is transmission time D1 and the CG rendering processing time D2), and a generation control unit that controls a size of the data generated by the data generation unit per unit time based on the specified time, the size indicated in the size data, and a given target time regarding the round-trip communication (e.g., fig. 1, CG rendering unit 112, paragraphs 0027,0056,0058,0066, executing the change control, it is possible to provide a satisfactory image while keeping the delay time in the wireless MR system within the predetermined range/predetermined time threshold, and  to maintain the delay time within the predetermined range without depending on a variation in a radio wave propagation environment or a change in the size of the CG image or the geometrical shape in which the 
	UI teaches transmission data amount caused by a change in shape/size of the image, e.g., para 0074; but is silent to explicitly indicate, the data including size data indicating a size of the data successfully received by the communication partner apparatus.
	Komatsu in the same field of data transmission (e.g., abstract) teaches the above subject matter, by indicating, content information management unit is included in each of a content transmission device and a content reception device and registers content information. The content transmission device and the content reception device confirm whether the content size is registered in the content information management unit before starting to move the content. The content is moved when it is registered, and the content is not moved when it is not registered.  After the content is transmitted, confirmation packets of the content information are transmitted and received between the content reception device and the content transmission device, and the content size of the content that has been moved is confirmed.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Komatsu, into the transmission system of UI, in order to confirm the content/data size for transmission purpose.
	Regarding claim 2, the combination of UI and Komatsu teach the communication apparatus according to claim 1, wherein the time specification unit specifies the time it took for the round-trip communication corresponding to time from the start of the transmission of the data to the communication partner apparatus in a first period to the end of the reception of the data transmitted by the communication partner apparatus in a second period following the first period (UI, fig. 1, paragraphs 0049-0050, In step S302-S304, derives the compressed CG image transmission time D3 based on the difference between the transmission time TP1 at which the PC 109 transmits the compressed CG image 
	Regarding claim 3, the combination of UI and Komatsu teach the communication apparatus according to claim l, wherein the reception unit receives sensing data transmitted from the communication partner apparatus, the data generation unit generates data of a video, and the generation control unit controls quality of the data of the video (UI, fig. 1, paragraph 0063, step 315, compression processing of the CG image for the captured image of the current frame, and paragraphs 0054,0095, by setting the system allowable delay time longer, it is possible to control to perform an operation while keeping high image quality).
	Regarding claims 4 and 6, most of the limitations claimed has been addressed in claim 1 above. it is noted that, in the field of data/video transmission, the transmission packet/signal includes header and/or payload, and is part of the signal, therefore it is consider inherent feature in communication apparatus of UI, and as for the claimed, transmits the sensing data even in a case where the reception of part of the data transmitted by the communication partner apparatus has failed, e.g., consider as transmits size data indicating a size of successfully received data, which is covered in claim 1 above.
	Regarding claims 7 and 9 the limitations claimed are substantially similar to claim 1 above, and are directed to the method of the apparatus of claim 1 above, and has been addressed in claim 1 above.
	Regarding claims 8 and 10, please refer to claim 4 above.
Allowable Subject Matter
6.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usptO.gov/lnterviewpractlce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pajr-jrect.usptQ.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482